NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

IKEMEFULA CHARLES IBEABUCHI,                    No. 18-16653
AKA Charles Ikemefula Ibeabuchi,
                                                D.C. No. 2:17-cv-04649-JAT-JZB
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

JANET JOHNSON, Clerk of Supreme
Court,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Arizona state prisoner Ikemefula Charles Ibeabuchi, AKA Charles

Ikemefula Ibeabuchi, appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging various constitutional claims. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915A. Wilhelm v. Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012). We

affirm.

      The district court properly dismissed on the basis of quasi-judicial immunity

Ibeabuchi’s claims seeking damages because they arise out of Johnson’s

administrative acts as a court clerk. See Curry v. Castillo (In re Castillo), 297 F.3d
940, 952 (9th Cir. 2002) (quasi-judicial immunity extends to “court clerks and

other non-judicial officers for purely administrative acts”).

      The district court properly dismissed Ibeabuchi’s claims seeking injunctive

relief because Ibeabuchi failed to allege facts sufficient to state a plausible claim

for relief. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro

se pleadings are to be construed liberally, a plaintiff must present factual

allegations sufficient to state a plausible claim for relief); see also Ariz. Rev. Stat.

§ 12-821.01 (tort claim procedures); Hudson v. Palmer, 468 U.S. 517, 533 (1984)

(deprivation of property does not constitute a due process violation when a post-

deprivation state remedy is available); N. Pacifica LLC v. City of Pacifica, 526
F.3d 478, 486 (9th Cir. 2008) (elements of equal protection claim).

      We do not consider documents not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).


                                            2                                     18-16653
      Ibeabuchi’s motion for production of transcripts (Docket Entry No. 6) is

denied.

      AFFIRMED.




                                        3                                   18-16653